CALDWELL, Circuit Judge.
By agreement of the parties in writing filed with the clerk, this action was tried by the court. The court’s finding was general in favor of the plaintiff, and judgment was rendered accordingly. No exceptions were taken during the trial to the admission or rejection of evidence or to any other ruling of the court, the record does not contain the evidence, there is no bill of exceptions, and the complaint states a good cause of action. On this state of the record, we cannot consider the errors assigned. The presumption is that the judgment of the circuit court was right, and it is accordingly affirmed.